Per Curiam.
Although the action was based on the existence of a lease between plaintiff and defendant, not only did plaintiff fail to prove the delivery of a lease but the meagre evidence presented negatived any such delivery. The trial judge erred in ruling that the only way to prove the authority of the so-called agent was by his principal, for the acts of any agent with respect to the subject-matter of the agency, performed with the knowledge of his principal, may be considered in determining the extent of his authority.
Judgment reversed and a new trial ordered, with thirty dollars costs to appellant to abide the event.
All concur; present, Delehanty, Lydon and Chain, JJ.